MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                          Oct 30 2020, 10:12 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Thomas Lowe                                           Curtis T. Hill, Jr.
Lowe Law Office                                          Attorney General of Indiana
New Albany, Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William G. Neighbors,                                    October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1230
        v.                                               Appeal from the Orange Superior
                                                         Court
State of Indiana,                                        The Honorable R. Michael Cloud,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         59D01-2001-CM-35



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1230 | October 30, 2020             Page 1 of 7
                                           Statement of the Case
[1]   In this expedited appeal,1 William G. Neighbors (“Neighbors”) appeals the

      revocation of his probation. His sole argument is that the trial court abused its

      discretion in revoking his probation because there was not sufficient evidence to

      support the revocation. Finding no abuse of the trial court’s discretion, we

      affirm the trial court’s judgment.


[2]   We affirm.


                                                         Issue
                 Whether the trial court abused its discretion when it revoked
                 Neighbors’ probation.

                                                         Facts
[3]   On March 2, 2020, Neighbors pled guilty to Class A misdemeanor possession

      of marijuana. The trial court sentenced Neighbors to one (1) year in the county

      jail and suspended the sentence to probation. As one of the probation terms,

      the trial court ordered Neighbors to “[e]nroll in and successfully complete the

      Orange Superior Court Alcohol and Drug Program” (“the Court Program”).

      (App. Vol. 2 at 43).


[4]   Neighbors arrived late to a March 7 assessment with the Court Program’s

      director, Kali Walls (“Walls”). Because Neighbors also arrived at the




      1
          This Court’s motions panel granted Neighbor’s motion to expedite this appeal on September 3, 2020.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1230 | October 30, 2020                  Page 2 of 7
      assessment without the required paperwork, Walls rescheduled Neighbors’

      assessment for March 21. On March 19, Walls telephoned Neighbors to

      reschedule the March 21 assessment because the building where the

      assessments were completed was scheduled to close due to the COVID-19

      pandemic. Neighbors told Walls that he was not able to write down a new

      assessment time at that moment and that he would call her back.


[5]   Neighbors failed to return the call to Walls. Four days later, Walls attempted to

      call Neighbors again, but he did not answer his telephone. Thereafter, Walls

      sent Neighbors a letter advising him that she had rescheduled his assessment for

      Saturday, May 16, 2020.


[6]   When Neighbors failed to attend the May 16 assessment, Walls sent a letter to

      the prosecutor advising her that Neighbors “ha[d] not complied with [the Court

      Program’s] requirements[.] He ha[d] failed to appear for his assessment.”

      (App. Vol. 2 at 48). The following day, the State filed the following petition to

      revoke Neighbors’ probation:


              1. That heretofore this Court previously made an Order that
              [Neighbors] enroll in and successfully complete [the Court
              Program].


              2. That [Neighbors] did knowingly and/or recklessly fail[] to
              comply with the terms and conditions of [the Court Program] as
              ordered and therefore is in violation of his/her probation.


      (App. Vol. 2 at 47). The State attached Walls’ letter to the petition.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1230 | October 30, 2020   Page 3 of 7
[7]   At the beginning of the June 2020 revocation hearing, defense counsel told the

      trial court that he thought the hearing concerned a petition to revoke

      Neighbors’ bond in another case. After the trial court and the State both

      clarified that the hearing concerned the petition to revoke Neighbors’ probation,

      Neighbors’ counsel stated that it was “fine” to proceed with the revocation

      hearing. (Tr. Vol. 2 at 27). When Neighbors heard the trial court, the State,

      and defense counsel discussing a revocation hearing, Neighbors stated in open

      court, “I forgot to go to my assessment[.]” (Tr. Vol. 2 at 27).


[8]   Thereafter, Walls, who had been the Court Program’s director for ten years,

      testified on direct examination that Neighbors had failed to attend his

      assessment on Saturday, May 16. Neighbors did not object to Walls’

      testimony. During cross-examination, Walls testified that she does not

      routinely perform the Saturday assessments and would not have been present

      on May 16 when Neighbors failed to attend his assessment.


[9]   During re-direct examination, Walls testified that the person who performs the

      Saturday assessments (“the Saturday assessor”) routinely provides Walls with

      notes about what has happened during those assessments. Walls further

      testified that the Saturday assessor had provided her with notes for the Saturday

      May 16 assessments. Walls also testified that although the building where the

      assessments were completed was closed on Saturdays, the Saturday assessor left

      a note and a telephone number on the front door advising the clients to

      telephone her when they arrived for their assessments. When the State again

      asked Walls if Neighbors had ever appeared for an assessment, Neighbors

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1230 | October 30, 2020   Page 4 of 7
       objected. Neighbors specifically argued that Walls’ testimony was hearsay

       because she “d[id] not have personal knowledge.” (Tr. Vol. 2 at 35). The trial

       court overruled the objection. At the end of the hearing, the trial court

       concluded that the State had met its burden to prove that Neighbors had

       violated his probation.


[10]   At the probation sentencing hearing two weeks later, when asked to respond to

       Walls’ testimony at the revocation hearing, Neighbors stated as follows:

       “Well[,] to be one hundred percent honest uh, I just, I didn’t realize[] that [the

       assessment] was . . . on a Saturday[.]” (Tr. Vol. 2 at 57). Thereafter, the trial

       court noted that Neighbors had “a very lengthy . . . criminal history . . . and . .

       . had picked up two (2) . . . arrests . . . with charges pending in th[at] Court . . .

       since the petition for probation violation [had been] filed[.]” (Tr. Vol. 2 at 63).

       The trial court ordered Neighbors to serve his suspended one (1) year sentence

       in the county jail.


[11]   Neighbors now appeals the revocation of his probation.


                                                   Decision
[12]   At the outset, we note that Neighbors does not argue that: (1) he did not

       receive Walls’ letter notifying him that his assessment had been rescheduled

       until May 16; (2) the trial court abused its discretion in admitting Walls’

       testimony; or (3) he attempted to attend the assessment but did not see a note to

       telephone the assessor and was not able to enter the building. Rather, his sole

       argument is that the trial court abused its discretion in revoking his probation

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1230 | October 30, 2020   Page 5 of 7
       because there is insufficient evidence to support the revocation of his probation.

       Neighbors specifically argues that “the record is devoid of any evidence

       presented by the State of Indiana that Neighbors violated his conditions of

       probation.” (Neighbors’ Br. 9).


[13]   “Probation is a matter of grace left to trial court discretion, not a right to which

       a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

       2007). The trial court determines the conditions of probation and may revoke

       probation if the conditions are violated. Id.; see also IND. CODE § 35-38-2-3(a).

       Indeed, violation of a single condition of probation is sufficient to revoke

       probation. Gosha v. State, 873 N.E.2d 660, 663 (Ind. Ct. App. 2007). Because

       a probation revocation proceeding is civil in nature, the State need

       only prove the alleged probation violation by a preponderance of the evidence.

       Holmes v. State, 923 N.E.2d 479, 485 (Ind. Ct. App. 2010).


[14]   We review a trial court’s probation violation determination for an abuse of

       discretion. Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013). An abuse of

       discretion occurs where the decision is clearly against the logic and effect of the

       facts and circumstances or when the trial court misinterprets the law. Id. When

       reviewing a trial court’s determination that a probation violation has occurred,

       we consider only the evidence most favorable to the judgment, and we will not

       reweigh the evidence or judge the credibility of the witnesses. Sanders v. State,

       825 N.E.2d 952, 955 (Ind. Ct. App. 2005), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1230 | October 30, 2020   Page 6 of 7
[15]   Here, our review of the evidence reveals that, as a term of Neighbors’

       probation, the trial court ordered Neighbors to enroll in and successfully

       complete the Court Program. Walls, who has been the director of the Court

       Program for ten years, testified without objection at the revocation hearing that

       Neighbors had failed to attend the Court Program’s assessment. This evidence

       is sufficient to support the revocation of Neighbors’ conviction. We further

       note that, before the revocation hearing had begun, when the parties were

       discussing the purpose of the hearing, Neighbors admitted in open court that he

       had forgotten to attend the assessment.


[16]   Because the evidence was sufficient to show that Neighbors violated the terms

       of his probation by failing to enroll in and successfully complete the Court

       Program, the trial court did not abuse its discretion when it revoked Neighbors’

       probation.


[17]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1230 | October 30, 2020   Page 7 of 7